Citation Nr: 1748384	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Whether new and material evidence has been received sufficient to re-open a previously denied claim of whether the appellant's character of discharge is a bar to his claim for VA benefits?


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to November 1972.  His tenure of service includes a tour of duty in the Republic of Vietnam.  Review of the Veteran's military service records indicates that he was awarded the National Defense Service Medal, Vietnam Service Medal, Republic of Vietnam Campaign Medal, a Marksmanship Badge, and a Sharpshooter Badge. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 1973 and an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that held that the appellant's character of discharge was a bar to VA benefits.

The Board notes that the RO considered the issue of whether the Veteran's character of discharge was a bar to VA benefits as reopened in the August 2010 rating decision.  However, the Board must make an independent determination as to whether new an material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), see also VAOPGCPREC 05-92. 

This matter was previously remanded in an April 2015 Board remand decision to afford the Veteran a board hearing which was initially requested in his June 2011 substantive appeal.  The Veteran did not appear.  The hearing letter had been returned to VA as undeliverable.  Pursuant to a September 2016 Board Remand Decision, the Veteran's claim was remanded to again schedule him for a Board hearing The Board notes that the Veteran was scheduled for a Travel Board hearing in March 2017.  However, the Veteran did not attend the scheduled hearing and the hearing letter was again noted to have been returned as undeliverable.  The Board is aware that the hearing letter was returned as undeliverable.  In light of the multiple number of attempts, and that the Agency of Original Jurisdiction (AOJ) also attempted to contact the Veteran at his phone number of record with no success, the Board finds that sufficient efforts have been made to notify the Veteran of his scheduled hearings and appellate review may proceed.  The record does not contain any additional requests for a hearing or a statement of good cause as to the Veteran's failure to appear, and as such, the Board deems the Veteran's request to be withdrawn. See 38 C.F.R. § 20.702 (2017).

The issue has now returned to the Board for appellate consideration.




FINDINGS OF FACT

1.  The April 1973 rating decision concluding that the Veteran's character of discharge was a bar to VA benefits is final.  38 U.S.C.A. § 5108  (West 2015); 38 C.F.R. § 3.156 (a) (2017).

2.  Evidence received since the April 1973 rating decision is new, however, it does not relate to an unestablished fact necessary to substantiate the merits of the Veteran's claim, nor raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim of character of discharge is a bar to VA benefits is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the duty to assist is a two-way street, as evidenced by the April 2015 and September 2016 Board remand decisions which sought to confirm notification of the appellant regarding hearings scheduled in accordance with his June 2011 substantive appeal and request for a hearing.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In a March 2017 report of general information, a VA representative attempted to contact the Veteran by phone to request an updated mailing address and confirm notification as to the scheduled hearing date.  The representative was unable to reach the Veteran.  As VA has made numerous attempts to contact the Veteran both by U.S. mail and by phone with no response, and no claims or procedural arguments have been raised regarding the notice or assistance provided, the Board will proceed to adjudicate this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New & Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7104, 7105 (West 2015); 38 C.F.R. § 20.1103 (2017).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2017).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (2017).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a) (2017), especially the phrase "raises a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raise[s] a reasonable possibility of substantiating the claim [.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO denied the Veteran's claim for VA benefits due to his dishonorable discharge from service in an April 1973 rating decision.  Since that decision, new evidence has been submitted regarding the Veteran's dispute as to his character of discharge. 

By way of background, in September 2009, the Veteran filed a claim for service connection for post-traumatic stress disorder, a heart and lung condition, asthma, bilateral hearing loss, erectile dysfunction, and a bilateral foot condition.

In a June 2010 VA administrative decision, VA determined that the Veteran's tenure of service from September 1967 to November 1972 was deemed dishonorable for VA purposes.  In reaching this conclusion, it was noted that in September 1970, the Veteran, by means of force and violence, stole from a soldier against his will and committed an assault upon him.  He also committed an assault on another soldier and pointed a dangerous weapon toward him.  A General Court Martial Order shows that the Veteran was charged with a violation of the Uniform Code of Military Justice (UCMJ), Article 122, Article 128, and Article 134.  He was subsequently sentenced to a bad conduct discharge, required to forfeit $50 pay per month for the ensuing twelve months, and confined to the Unites States Disciplinary Barracks for two years.

In a May 2010 lay statement, the Veteran contended that he served his time for the offense charged, paid his debt, and should be afforded a second chance.  The Board notes that the Veteran was invited by written correspondence dated February 2010, to furnish any mitigating or extenuating circumstances surrounding his discharge.  No response was received or submitted.  There is no evidence that the Veteran was mentally defective or unable to distinguish right from wrong at the time each offense was committed.  Accordingly, the Veteran's tenure of service from September 1967 to November 1972 was deemed dishonorable for VA purposes.

In an August 2010 rating decision, the RO re-affirmed the prior determination that the Veteran's military service was dishonorable for VA purposes.  Therefore, the Veteran is ineligible for VA benefits.   

In his June 2011 substantive appeal, the Veteran specifically denied the commission of violent acts against other soldiers, denied committing a theft against another soldier, and alleged that during a physical altercation with a fellow soldier, he only used force reasonably necessary to defend himself and did so without the use of a weapon.

Upon review of the record, the Board finds that although the aforementioned evidence is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the Veteran's claim nor does it raise a reasonable possibility of substantiating his claim.  While the Board acknowledges the Veteran's contention that he is a Vietnam Veteran who discharged his duty faithfully and received numerous commendations for his exemplary service, he has nevertheless, failed to furnish any mitigating or extenuating circumstances surrounding his discharge or any evidence that the character of his discharge has been changed to honorable.  Further, the Board is generally bound by the Service Department's determination as to the reason of an appellant's separation from military service and is not at liberty to change such determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Should the appellant wish to pursue an upgrade in the status of his discharge, his recourse is with the service department, not with VA.

Accordingly, the Board finds that new and material evidence has not been received since the April 1973 rating decision.  Therefore, as a preponderance of the evidence is against this claim, the benefit-of-the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim to reopen is denied.


ORDER

New and material evidence has not been received sufficient to re-open a previously denied claim as to whether the appellant's character of discharge is a bar to his claim for VA benefits.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


